DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 14-20, and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 2022/0052748 A1) hereinafter “Yang”.
Regarding claim 1:
Yang discloses a method of wireless communication performed by a user equipment (UE) (Fig. 1, 11), comprising: 
detecting a collision (Para. [0054]) between a beam failure recovery request (BFRQ) transmission to trigger a beam failure recovery for a secondary cell (Para. [0085], “first uplink transmission includes … a dedicated PUCCH (dedicated SR) for Scell”) and another uplink transmission on an uplink channel (Para. [0054], “second uplink transmission includes a part of all of the first uplink information”); and 
transmitting, on the uplink channel, at least one of the BFRQ transmission or the other uplink transmission based at least in part on multiplexing rule (Para. [0091]-[0092]).
	Regarding claim 2:	
Yang further discloses wherein the other uplink transmission is an uplink control information or uplink data transmission (Para. [0055]).
	Regarding claim 3:

	Regarding claim 4:
Yang further discloses wherein the BFRQ transmission is a BFRQ scheduling request (Para. [0058]) or a BFRQ media access control (MAC) control element (CE).
	Regarding claim 5:
Yang further disclose determining whether to multiplex the BFRQ transmission with the other uplink transmission based at least in part on a type of uplink control information (UCI) with which the BFRQ is to be multiplexed (Para. [0091]-[0092], [0096]-[0102]).
	Regarding claim 6:
Yang further discloses determining whether to multiplex the BFRQ transmission with the other uplink transmission based at least in part on at least one of: a type of the other uplink transmission (Para. [0091]-[0092], [0096]-[0102]), a type of the BFRQ transmission, a delay criterion, a data priority criterion, a cell priority criterion, a characteristic of the secondary cell, or a characteristic of a secondary cell group including the secondary cell.
Regarding claim 7:
Yang further discloses determining whether to multiplex the BFRQ transmission with the other uplink transmission based at least in part on a characteristic of an uplink beam associated with the uplink channel (Para. [0092], “payload size of a channel resource”).
Regarding claim 14:
Yang discloses a user equipment (UE) (Fig. 8, 800) for wireless communication, comprising: a memory (Fig. 8, 809); and one or more processors (Fig. 8, 810) operatively coupled to the memory, the memory and the one or more processors configured to: detect a collision between a beam failure recovery request (BFRQ) transmission to trigger a beam failure recovery for a secondary cell and another See rejection of claim 1. 
	Regarding claims 15-20:
	Similar claim subject matter to claim 2-8. See rejection of claims 2-7.
Regarding claims 27-30:
Similar claim subject matter to rejection of claims 1-2. See rejection of claims 1-2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen et al. (US 2021/0058999 A1) hereinafter “Chen”.
	Regarding claim 8:
Yang does not disclose wherein the characteristic of the uplink beam is based at least in part on a channel measurement.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in light of Chen to include the feature that the characteristic of the uplink beam is based at least in part on a channel measurement in order to associated an uplink beam with a downlink beam to improve efficiency of beam failure recovery.
	Regarding claim 9:
Yang does not disclose determining whether to multiplex the BFRQ transmission with the other uplink transmission comprises: determining to multiplex the BFRQ transmission with the other uplink transmission based at least in part on the channel measurement satisfying a channel measurement threshold.
Chen teaches determining to multiplex the BFRQ transmission with the other uplink transmission based at least in part on the channel measurement satisfying a channel measurement threshold (Para. [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in light of Chen to include the feature that determining whether to multiplex the BFRQ transmission with the other uplink transmission comprises: determining to multiplex the BFRQ transmission with the other uplink transmission based at least in part on the channel measurement satisfying a channel measurement threshold in order to associated an uplink beam with a downlink beam to improve efficiency of beam failure recovery.
Regarding claims 21-22:
	See rejection of claims 8-9.

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen et al. (US 11,283,674 B2) hereinafter “Cirik”
Regarding claim 10:
Yang does not disclose determining whether to multiplex the BFRQ transmission with the other uplink transmission based at least in part on a mapping of a scheduling request to a scheduled beam or scheduled cell.
Cirik teaches determining whether to multiplex the BFRQ transmission with the other uplink transmission based at least in part on a mapping of a scheduling request to a scheduled beam or scheduled cell (Fig. 29, 2906).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang in light of Cirik to include the feature that determining whether to multiplex the BFRQ transmission with the other uplink transmission based at least in part on a mapping of a scheduling request to a scheduled beam or scheduled cell in order to allow transmissions of beam failure recovery request when uplink resources for beam failure recovery are not configured.
Regarding claim 23
	See rejection of claim 10.

Allowable Subject Matter
Claims 11-13 and  24-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/               Primary Examiner, Art Unit 2465